     Case: 1:19-cr-00277 Document #: 18 Filed: 05/13/19 Page 1 of 1 PageID #:37

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                          Case No.: 1:19−cr−00277
                                                            Honorable Jeffrey Cole
Concepcion Malinek
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, May 13, 2019:


       MINUTE entry before the Honorable Jeffrey Cole: as to Concepcion Malinek:
Defendant's motions to substitute counsel [15, 17] are granted. Mr. Pijon is granted leave
to withdraw his appearance and Mr. Rascia is granted leave to file his appearance as
counsel for defendant. Mailed notice (jms, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
